Citation Nr: 1533600	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disability, to include allergic rhinitis and sinusitis.

2.  Entitlement to an initial compensable rating for service-connected urinary tract infection.

3.  Entitlement to a compensable rating for eczema with onychomycosis and ingrown toenails.  

4.  Entitlement to service connection for refractive error of the eyes.  

5.  Entitlement to service connection for dry eyes.

6.  Entitlement to service connection for hysterectomy.

7.  Entitlement to service connection for hyperlipidemia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004; October 2010 to November 2011; and from December 2013 to June 2014. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In February 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at VA's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

In May 2014 this case was remanded for further development, as will be explained below.  

In October 2014, the issue of entitlement to service connection for headaches, which was also before the Board, was granted, and a noncompensable rating established.  Since this represents a full grant of benefits sought at the time, the issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that she has a respiratory condition which was aggravated by service.

First, the Board remanded the service connection claim in May 2014 and requested that the RO/Appeals Management Center (AMC) obtain outstanding service treatment records from the Veteran's active and reserve service with the U.S. Army Reserve, to specifically include active service from October 2010 to November 2011 and reserve duty from September 2004 to the present, from all appropriate sources, including but not limited to the Veteran's unit, the National Personnel Records Center (NPRC), and the Records Management Center (RMC).  While service treatment records from 2003-2004 were subsequently associated with the claims file, records from after September 2004 are still missing.  An email correspondence from the RMC noted that no records were available, but there is no indication that the RO/AMC has reached out to any other records repository.  

While notes associated with the service treatment records state that no records are available from the Veteran's most recent period of service from 2010-2011, no formal finding of unavailability has been made, as was requested in the May 2014 Remand.  while the Board recognizes that there may have been an intervening change in policy regarding such memos, as the prior remand requested it, it is the right of the Veteran to receive it.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

It is also noted that the Veteran has recently served a period of activity duty from December 2013 to June 2014 and therefore service treatment records from this time period should be obtained upon remand.  

The May 2014 Board Remand also requested that the Veteran provide an authorization for a Dr. V, who the Veteran referenced during her February 2014 hearing and in a February 2012 statement.  The Veteran subsequently provided an authorization in August 2014, but the RO/AMC did not then contact the clinician for any oustanding records.  While some of the Veteran's records from Dr. V. dated August 2004 through March 2005 were associated with the claims file in May 2006, it is unclear from the Veteran's statements whether she has updated medical records from this clinician.  Therefore, any updated records should be obtained upon remand.  

Next, while the Veteran underwent an examination for her respiratory condition in November 2011, this examination is not currently associated with the claims file.  Therefore, a copy should be associated with the claims file.  

After the above development, a new examination should be conducted.  The examiner should provide a new examination as to whether the Veteran's respiratory condition was aggravated by active duty service, and not just refer back to the rationale from other examinations when providing an opinion.  

Finally, in a statement received in June 2015, the Veteran expressed disagreement with an April 2015 rating decision denying entitlement to increased ratings for urinary tract infection and ingrown toenails; and service connection for refractive error of the eyes, dry eye, hyperlipidemia, and hysterectomy.  The RO has not yet had the opportunity to issue a Statement of the Case (SOC) as to these issues of entitlement.  As such, the RO is now required to send the Veteran an SOC as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  The absence of a Statement of the Case requires a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding service treatment records from the Veteran's active and reserve service with the U.S. Army Reserve from September 2004 onwards, to specifically include active service from October 2010 to November 2011 and from December 2013 to June 2014 from all appropriate sources, including but not limited to the Veteran's unit, the National Personnel Records Center (NPRC), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained or negative responses should be associated with the claims file.  

If no records are available, a Formal Finding of Unavailability of these records should be obtained, and the Veteran should be informed of such a finding.  

2.  Contact the Veteran again and ask that she provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from private medical providers who have treated her for an upper respiratory condition, to include allergic rhinitis and sinusitis, to specifically include Dr. V., as referenced in her February 2014 Board Hearing testimony.   

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and her representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  Associate the November 2011 VA respiratory examination conducted by a Dr. K.B.S. with the claims file.  

4.  After all efforts to obtain and associate any outstanding medical records have been completed, schedule the Veteran for a new VA examination for her upper respiratory disability, to include allergic rhinitis and sinusitis.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  The examiner should conduct an interview of the Veteran with respect to the history of her disability.  While review of the entire file is required, particular attention is invited to the following records:

(a)  A March 1982 Report of Medical History in which the Veteran responded "no" to the questions of if she currently had or had ever had sinusitis, hay fever, shortness of breath, or chronic cough;

(b)  A June 1997 Report of Medical History in which the Veteran responded "yes" to the questions of if she currently had or had ever had sinusitis, and hay fever, and responded "no" to having shortness of breath and chronic cough, and an examiner's notation of seasonal rhinitis, self-treated; 

(c)  A February 2004 service treatment record noting complaint of cough for one week and providing a diagnosis of allergic rhinitis; 

(d)  An April 2004 post-deployment questionnaire, in which the Veteran responded "yes" to the questions of whether she currently had or developed headaches, chronic cough, runny nose, fever, and redness of eyes with tearing at any time during her deployment; and

(e)  Private treatment records dating August 2004 to June 2005 noting diagnoses of allergic rhinitis, acute sinusitis, and chronic sinusitis. 

The examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's pre-existing upper respiratory disability, to include allergic rhinitis or sinusitis, permanently increased in severity as a result of her service, including deployment to Kuwait in 2003 - 2004, deployment to Afghanistan in 2010 - 2011, and active duty service from December 2013 - June 2014; and if so, whether such increase was beyond the natural progression of the disability. 

The examiner should provide a complete rationale for any opinions provided beyond just referring back to previous examinations.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

6.  Issue an SOC to the Veteran on the issues of increased ratings for urinary tract infection and eczema with onychomycosis; and service connection for refractive error of the eyes, dry eye, hyperlipidemia, and hysterectomy.  If, and only if, the appeal is perfected by a timely filed substantive appeal, these issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

